JOHN W. HUBER, United States Attorney (#7226)     FILED IN UNITED STATES DISTRICT
VERNON G. STEJSKAL, Assistant United States Attorney ~!{J~ISTRICT OF UTAH
Attorneys for the United States of America                      APR l 0 2019
111 Main Street, Suite 1800
Salt Lake City, Utah 84111                           D.MARKJONES,CLERK
                                                   BY
Telephone: (801) 524 5682                            --;:;DE;;;:P"'UTV:;:;;-;::Cr.-;LE::;::R.::-K---


                        IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH, CENTRAL DIVISION


 UNITED STATES OF AMERICA,                           Case No. 2:15CR00229 DB

         Plaintiff,                                  CONCURRENCE OF UNITED STATES
                                                     IMMIGRATION AND CUSTOMS
         vs.                                         ENFORCEMENT

 MICHAEL SULIMAN HAIG
 BABIKYAN,                                           Judge Dee Benson

         Defendant.


         Based upon consideration of the applicable law and the defendant's statement, I

hereby concur, on behalf of United States Itmnigration and Customs Enforcement, Homeland

Security Investigation, in the United States Attorney's request that a judicial order ofremoval

be granted against the defendant.


Dated:
                   it L lee City, Utah

                                                        BrdonCrati
                                                        Acting Assistant Special Agent in Charge
                                                        United States Immigration and
                                                        Customs Enforcement
                                                        Homeland Security Investigations
